Title: From James Madison to Alexander J. Dallas, 2 September 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 2. 1815
                    
                    I recd. this morning yours of the 29. Aug. covering a copy of the circular complying with Mr. Daschkoff’s request, which is pre[c]isely what it ought to be; and a newspaper containing the late news from Europe. The political annihilation at least of Napoleon, will give play to many springs in the Allied powers which a fear of him had kept in an inert state; and very important scenes are probably yet to be exhibited. I am very glad to find that the intoxicating triumph of G.B. has not seduced her from the conciliatory policy commenced towards us, whilst the great events on the Continent were undecided. The glimpse we have of the Treaty of Commerce which appears to have been concluded, is too faint, for any estimate of its character. But we cannot doubt that it will contain nothing positively bad, and some things substantially good; and a conclusion of it at such a moment, is itself, an evidence that the B. Govt finds in its own situation, & that of Europe, sufficient motives to cultivate & secure the friendly intercourse which we have never ceased to desire.
                    Having neglected to possess myself of the act of Congs relating to the conditional abolition of discriminating duties, I am at a loss how far the execution of it is imperative or discretionary: If the latter, the case presented by the Bremen vessels, is without difficulty; as will be similar claims from other Countries: If the former, no wrong has been yet done, because the Bremen vessels bringing with them the first evidence of their claim, must of necessity have entered, before a proclamation could issue, and this must have been foreseen by those who had the law before them. Future arrivals from Bremen, may be more embarrassing. But it will be better to apply a retrospective remedy, than to be precipitate in laying down a general rule. Mr. Daschkoff has not renewed his application. If the Treaty with G.B. has equalized the navigation between the two Countries, one objection to the execution of the law, in favor of the carrying States, the danger of frauds, will be removed. But it is clear that the U.S. will be the losers by a voluntary extension of the equality to such powers as are most ready to seek it.

Where these have colonies whose ports are shut, to our vessels, there can be neither legal nor equitable title to the benefit of the act of Congress.
                    The case of the cartels bringing Seamen from England is certainly entitled to all the liberality, with respect to entrance & tonnage within the authy. of the Executive, or that can be warranted by the peculiarity of the case.
                    The case presented by the Commissr. of the Revenue requires more examination than I can now apply to it. With respect to duties on goods imported thro’ Mackinaw it seems best not to press them on individuals; but to leave them for a diplomatic subject to be pressed or not according to circumstances. In every other respect, the revenue laws, as far as applicable to goods imported from Canada or other Foreign territories, and as far as practicable in the remote districts, ought not to be relaxed. I suspend a more particular opinion till I have the pleasure of learning the result of your enquiry into the law on the subject.
                    If fit persons can not be at present found for the collectorships of Penobscot, we must wait till the meeting of congs. which always promises information on such points. I am surprised at the change of tone in Genl. Cushing. Whatever rights he may have or suppose, they are certainly not on the Executive: nor agst. persons possessed of offices, and not charged by him with misfeasance in them.
                    I hope by the silence of your last letter on the subject of your health, that it has been perfectly restored. I hope also that you will be careful not to endanger it by too much mental & too little bodily exercise.
                    Mr Monroe has not returned from the Springs. He is expected soon and with re established health. The arrival of Mr Barclay will call for prompt instructions to the Comr. who is to meet him. It is probable however that nothing will be done this year in their business, beyond the discussions of the title to Moose Island & the line thro’ Passamaquody Bay. Accept my affec. respects
                    
                        James Madison
                    
                